JUSTICE RIZZI delivered the opinion of the court: Plaintiff John Michael Dugan (Dugan) appeals from a judgment of the circuit court of Cook County affirming an administrative decision of the defendant, Cook County Officers Electoral Board (Board), invalidating the nominating petitions of Dugan as a candidate for the office of judge of the circuit court of Cook County. Defendant Herbert G. Lo-winger (Lowinger) cross-appeals the circuit court’s denial of his request for attorney fees. On appeal, Dugan argues that (1) the objector’s petition, filed by Lowinger, was invalid because it was not properly filed; (2) the absence of Morgan M. Finley from the Board meeting created a vacancy thereby invalidating the actions of the Board in reviewing Dugan’s petitions; and (3) even if the objector’s petition is not stricken, the 487 valid signatures Dugan obtained demonstrate substantial compliance with section 7 — 10(h) of the Election Code. (Ill. Rev. Stat. 1985, ch. 46, par. 7 — 10(h).) In his cross-appeal, Lowinger argues that the trial court erred in denying his request for attorney fees. We affirm in part and reverse in part. On December 7, 1987, Dugan filed his nominating petitions for the office of judge of the circuit court of Cook County to fill the vacancy of Allen F. Rosin. Pursuant to section 7 — 12(1) of the Election Code (Ill. Rev. Stat. 1985, ch. 46, par. 7 — 12(1)), which requires that petitions for judgeships be filed in the principal office of the State Board of Elections, Dugan filed his petitions in Springfield, Illinois. On December 21, 1987, the last day for objector’s petition to be filed, Lowinger filed his objector’s petitions to be filed, Lowinger filed his objector’s petition to Dugan’s nominating petitions at 4:55 p.m. in the branch office of the State Board of Elections in Chicago, Illinois. Lowinger’s petition was first received in Springfield on December 22, 1987, at approximately 9:30 a.m. The Board, which is the body that conducts hearings on the validity of objectors’ petitions and nominating petitions of candidates, is composed of three members: Stanley T. Kusper, Jr., Morgan M. Finley and Richard M. Daley by Michael E. Shabat. At the hearing on Lo-winger’s objector’s petition, however, only Stanley T. Kusper, Jr., and Richard M. Daley by Michael E. Shabat were present. No explanation was given as to why Morgan M. Finley did not appear. During the hearing Dugan argued that Lowinger did not comply with the statute in filing his objector’s petition because it was not timely filed in the principal office of the State Board of Elections. Following oral arguments and the presentation of evidence, the Board found that (1) the objection to the nominating petitions of Dugan was duly filed; (2) the use of the word “or” in section 10 — 8 of the Election Code (Ill. Rev. Stat. 1985, ch. 46, par. 10 — 8) provides the objector with a choice of places to file objections; (3) the objections made against Dugan’s nominating petitions were valid and sustainable; and (4) Dugan’s petitions contained only 487 valid signatures. By statute, 500 signatures are required to be a candidate for the office of judge of the circuit court. (Ill. Rev. Stat. 1985, ch. 46, par. 7 — 10(h).) Based upon its decision, the Board removed Dugan’s name from the ballot as a candidate for the office of judge of the circuit court of Cook County to fill the vacancy of Allen E Rosin. Dugan appealed the Board’s decision to the circuit court of Cook County. On administrative review, the circuit court affirmed the decision of the Board. This appeal followed. Dugan first argues that Lowinger’s objector’s petition was invalid because it was not properly filed within the statutory time limit. We agree. This is a case of first impression. We believe that resolution of this issue depends upon the interpretations given to sections 10 — 8 and 7— 12(1) of the Election Code. (Ill. Rev. Stat. 1985, ch. 46, pars. 10 — 8, 7— 12(1).) Section 10 — 8 provides in part: “Certificates of nomination and nomination papers *** shall be deemed to be valid unless objection thereto is duly made in writing within 5 business days after the last day for filing the certificate of nomination or nomination papers ***. * * * Any legal voter of the political subdivision or district in which the candidate or public question is to be voted on *** having objections to any certificate of nomination or nomination papers or petitions filed, shall file an objector’s petition together with a copy thereof in the principal office or the permanent branch office of the State Board of Elections, or in the office of the election authority or local election official with whom the certificate of nomination, nomination papers or petitions are on file.” (Emphasis added.) (Ill. Rev. Stat. 1985, ch. 46, par. 10-8.) Section 7 — 12(1) provides in part: “All petitions for nominations shall be filed by mail or in person as follows: 1. Where the nomination is to be made for a State, congressional, or judicial office, *** then such petition for nomination shall be filed in the principal office of the State Board of Elections not more than 99 and not less than 92 days prior to the date of the primary ***.” (Emphasis added.) Ill. Rev. Stat. 1985, ch. 46, par. 7-12(1). The Board argues that under the plain meaning of section 10 — 8, the objector’s petition was properly filed at the permanent branch office of the State Board of Elections. It is the Board’s interpretation of section 10 — 8 that an objector’s petition may be filed in any office of the State Board of Elections rather than only where the nominating petitions must be filed. Any other interpretation, according to the Board, would leave the additional language of “or the permanent branch office of the State Board of Elections” superfluous and devoid of application. We cannot accept this position.  The fundamental role of a court in construing a statute is to ascertain the intent of the legislature and effectuate it accordingly. To determine legislative intent, the court will examine the entire statutory provision and attempt to identify the statutory objective. (City of Springfield v. Board of Election Commissioners (1985), 105 Ill. 2d 336, 341, 473 N.E.2d 1313, 1315.) The court must also choose a construction which gives the statute a clear and logical meaning rather than a meaning which renders it illogical, useless, or unreasonable. People v. Raseaitis (1984), 126 Ill. App. 3d 600, 604, 467 N.E.2d 1098, 1102.  The entire Election Code provides strict rules and regulations as to where nominating petitions are to be filed for various elective offices. We believe that the drafters of section 10 — 8 intended the language “or the permanent branch office of the State Board of Elections” to apply to nominating petitions for elective offices that are properly filed in offices other than the principal office of the State Board of Elections. We are guided in this belief by the requirement of section 7 — 12(1) that candidates for judicial office must file their nominating petitions in the principal office of the State Board of Elections. In enacting provisions of the Election Code, we believe that the legislature intended to treat persons filing nominating petitions for office and persons filing nominating petitions for office and persons filing objections to nominating petitions equally. Thus, it is illogical and unreasonable to require candidates for judicial offices to be restricted to filing their nominating petitions in the principal office, and yet allow objectors to a judicial candidate’s nominating petitions to file their objection petitions either in the principal office or in the permanent branch office. Therefore, based upon our interpretation of the statute, we find that in order for objection petitions to be properly filed, they must be filed in the same place where the nominating petitions were filed.  Having determined that the objector’s petition must be filed where the nominating petitions were filed, we now address whether Lowinger’s objector’s petition was timely filed. The statute provides that for an objector’s petition to be valid, it must be “duly made in writing within 5 business days after the last day for filing the *** nomination papers.” (Ill. Rev. Stat. 1985, ch. 46, par. 10 — 8.) Here, for Lowinger’s objector’s petition to be duly filed, it must have been filed in the State Board of Elections’ principal office by December 21,1987. According to the record, Lowinger filed his objector’s petition in the Chicago branch office of the State Board of Elections on December 21, 1987, at approximately 4:55 p.m. However, the petition was not received in the principal office located in Springfield until the following day, December 22, 1982, at 9:30 a.m. Therefore, pursuant to section 10 — 8 of the Election Code (Ill. Rev. Stat. 1985, ch. 46, par. 10 — 8), Lowinger’s objector’s petition is invalid because it was not timely filed. As a result, Dugan’s nominating petitions as filed must remain unchallenged. Based upon our disposition of this case, we need not address the merits of the remaining issues raised on appeal, and we affirm the trial court’s denial of Lowinger’s request for attorney’s fees. Accordingly, the judgment of the circuit court affirming the decision of the Board invalidating the nominating petitions of Dugan is reversed. The trial court’s denial of Lowinger’s request for attorney fees is affirmed. Affirmed in part; reversed in part. FREEMAN, J., concurs.